DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/928155 filed on July 14, 2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
3.	Claims 1-20 objected to because of the following informalities:  The claims contain the letters PSDs, but this phrase is not spelled out within each independent claim at least once.  Appropriate correction is required.



Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 9 and 17, specifically claim 1, 9 and 17 recites "determining a set of two or more of the plurality of PSDs that are eligible for scrubbing”, “determining a relative eligibility for each PSD of the set of PSDs relative to other PSDs of the set” and “scheduling scrubbing of the set of PSDs, including, for each PSD of the set, scheduling a scrubbing of the PSD based on the relative eligibility of the PSD”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally determine two storage devices of a plurality of storage devices are ready to be scrubbed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "determining a set of two or more of the plurality of PSDs that are eligible for scrubbing” is seen as a user mentally identifying storage devices ready to be scrubbed. For example, ““determining a relative eligibility for each PSD of the set of PSDs relative to other PSDs of the set” is seen as a user mentally deciding the criteria used to identify storage devices.
For example, “scheduling scrubbing of the set of PSDs, including, for each PSD of the set, scheduling a scrubbing of the PSD based on the relative eligibility of the PSD” is seen as a user mentally scheduling a time to have the PSDs scrubbed.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “” and “scrubbing the set of PSDs according to the schedule”. “Scrubbing” is seen as a generic computing process of placing data into all the blocks of the device or other forms of removing data from all the data block of the device. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 1, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2 and 10, specifically claims 2 and 10 recites "wherein scheduling the scrubbing of the set of PSDs includes, for each PSD of the set, scheduling a frequency of scrubbing of the PSD based on the relative eligibility of the PSD”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally determine two storage devices of a plurality of storage devices are ready to be scrubbed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "wherein scheduling the scrubbing of the set of PSDs includes, for each PSD of the set, scheduling a frequency of scrubbing of the PSD based on the relative eligibility of the PSD” is seen as a user mentally scheduling a time to have the PSDs scrubbed.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new additional components. At best, the hardware limitations recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 2 and 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 3, 11 and 18, specifically claim 2, 10 and 18 recites "predicting amounts of workload activity on the storage system during future time periods, wherein the scrubbing of the set of PSDs is scheduled based on the predicted amounts of workload activity”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally determine two storage devices of a plurality of storage devices are ready to be scrubbed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "predicting amounts of workload activity on the storage system during future time periods, wherein the scrubbing of the set of PSDs is scheduled based on the predicted amounts of workload activity” is seen as a user mentally forecasting the amount of workload on the storage system for a future time.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new additional components. At best, the hardware limitations recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying.  Dependent claims, 3, 11 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 3, 11 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 4, 12 and 19, specifically claim 2, 12 and 19 recites "ranking the PSDs in an order according to the relative eligibility of the PSDs, wherein the scrubbing of the set of PSDs is based on the order”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally determine two storage devices of a plurality of storage devices are ready to be scrubbed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "ranking the PSDs in an order according to the relative eligibility of the PSDs, wherein the scrubbing of the set of PSDs is based on the order” is seen as a user mentally forecasting the amount of workload on the storage system for a future time.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new additional hardware component. At best, the hardware limitations recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4, 12 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 4, 12 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5, 13 and 20, specifically claim 5, 13 and 20 recites "wherein determining the set includes selecting each PSD of the set based on a similarity between characteristics of the PSD and characteristics of PSDs previously determined to be eligible for scrubbing”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally determine two storage devices of a plurality of storage devices are ready to be scrubbed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "wherein determining the set includes selecting each PSD of the set based on a similarity between characteristics of the PSD and characteristics of PSDs previously determined to be eligible for scrubbing” is seen as a user mentally forecasting the amount of workload on the storage system for a future time.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new additional hardware component. At best, the hardware limitations recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5, 13 and 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 5, 13 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 6 and 14, specifically claim 6 and 14 recites the claim recites no new additional abstract component. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally determine two storage devices of a plurality of storage devices are ready to be scrubbed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two. For example, "performing conformal prediction analysis on the plurality of PSDs, which includes determining the set” is seen as a general computing process of comparing data of physical storage devices.
At best, the hardware limitations recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 6 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 6 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 7 and 15, specifically claims 7 and 15 recites "wherein determining the set includes, for each PSD of the plurality of PSDs, classifying the PSD as either eligible for scrubbing or not eligible for scrubbing”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally determine two storage devices of a plurality of storage devices are ready to be scrubbed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "wherein determining the set includes, for each PSD of the plurality of PSDs, classifying the PSD as either eligible for scrubbing or not eligible for scrubbing” is seen as a user mentally classifying the storage devices as eligible for scrubbing.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new additional hardware component. At best, the hardware limitations recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 7 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 8 and 16, specifically claims 8 and 16 recites "wherein performing conformal prediction analysis includes calculating, for each PSD of the set of PSDs, a confidence in the classification of the PSD as eligible for scrubbing, wherein the calculated confidence serves as the relative eligibility of the PSD”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally determine two storage devices of a plurality of storage devices are ready to be scrubbed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, "wherein performing conformal prediction analysis includes calculating, for each PSD of the set of PSDs, a confidence in the classification of the PSD as eligible for scrubbing, wherein the calculated confidence serves as the relative eligibility of the PSD” is seen as a user mentally classifying the storage devices as eligible for scrubbing.
Accordingly, the claim recites an abstract idea.
                
  This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new additional hardware component. At best, the hardware limitations recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 8 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coatney et al. U.S. Patent No. 7,278,067 (herein as ‘Coatney’) and further in view of background of Coatney (herein as ‘Background Art’).

As to claim 1 Coatney teaches for a storage system including a plurality PSDs, a method comprising: 
determining a set of two or more of the plurality of PSDs that are eligible for scrubbing (Col. 7 Lines 40-45 Coatney discloses identifying a set of storage devices to complete verification. Col 6 Lines 31-34 Coatney discloses a verify scrub. The identified set of storage device is seen as PSD’s that are eligible for scrubbing);
determining a relative eligibility for each PSD of the set of PSDs relative to other PSDs of the set (Pg. 6 Lines 6-20 Application Specification discloses the relative eligibility as classification of the PSD’s. Col. 8 Lines 63-67 Coatney discloses a predetermined set of storage devices of a larger set is selected to perform the verify within a certain period of time. Whether a device is selected as predetermined is seen as the determining eligibility of the set of PSDs relative other PSDs. The predetermined set of storage devices are seen as eligible PSD. All the selected PSDs that are part of the predetermined set of eligible devices and seen as relative eligibility since each predetermined device in the set is classified as eligible.  The not selected predetermined set of storage devices are seen as ineligible); 
scheduling scrubbing of the set of PSDs, including, for each PSD of the set and scheduling a scrubbing of the PSD based on the relative eligibility of the PSD (Col. 8 Lines 63-67 Coatney discloses a predetermined set of storage devices of a larger set is selected to perform the verify within a certain period of time. Performing the verify within a certain period of time is seen as scheduling scrubbing of the set of PSD’s. The predetermined set is seen as eligible); 
Coatney does not explicitly teach but the Background Art discloses and scrubbing the set of PSDs according to the schedule (Col. 1 Lines 35-37 Background Art discloses a scrub that is scheduled to run will run during the predetermined period of time. So therefore any scrub that is scheduled to run for a predetermined time such as 72 hours is expected to execute scrubbing the set of PSD’s for the period of 72 hours.  Scrubbing storage devices for a predetermined period of time is seen as scrubbing the set of PSD’s according to the schedule).
Coatney and Background Art are analogous art because they are in the same field of endeavor, storage device processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the scheduling of scrubbing devices Coatney to include running of scheduled scrubs of Background Art, to allow improve reliability of storage systems. The suggestion/motivation to combine is that it would be obvious to try in order to improve reliability by checking for errors by running scrub operations on sets of PSDs in a timely manner (Col. 1 Lines 29-40 Coatney).

As to claim 2 Coatney in combination with Background Art teaches each and every limitation of claim 1.
In addition Background Art teaches wherein scheduling the scrubbing of the set of PSDs includes, for each PSD of the set, scheduling a frequency of scrubbing of the PSD based on the relative eligibility of the PSD (Col. 1 Lines 30-33 Background Art discloses scheduling scrubbing of storage devices at one or more predetermined times).

As to claim 3 Coatney in combination with Background Art teaches each and every limitation of claim 1.
In addition Background Art teaches further comprising: predicting amounts of workload activity on the storage system during future time periods, wherein the scrubbing of the set of PSDs is scheduled based on the predicted amounts of workload activity (Col. 7 Lines 43-50 Coatney discloses predicting the scrubbing rate for the set of storage devices to be completed with the 72 hours).


As to claim 4 Coatney in combination with Background Art teaches each and every limitation of claim 1.
In addition Background Art teaches, further comprising: ranking the PSDs in an order according to the relative eligibility of the PSDs, wherein the scrubbing of the set of PSDs is based on the order (Col. 6 Lines 50-55 Coatney discloses the scrubbing type of the predetermined storage devices is used to rank the storage devices, because storage devices with certain type of scrubs will perform the scrub type, such as parity scrub will before if both parity scrub and verify scrub are scheduled to run simultaneously).


As to claim 5 Coatney in combination with Background Art teaches each and every limitation of claim 1.
In addition Coatney teaches wherein determining the set includes selecting each PSD of the set based on a similarity between characteristics of the PSD and characteristics of PSDs previously determined to be eligible for scrubbing (Col. 6 Lines 40-41 Coatney discloses comparing the parity scrub of the currently read storage devices against the previously computed parity scrub to identify storage devices that have errors).

As to claim 6 Coatney in combination with Background Art teaches each and every limitation of claim 5.
In addition Coatney teaches further comprising: performing conformal prediction analysis on the plurality of PSDs, which includes determining the set (Col. 6 Lines 40-41 Coatney discloses comparing the parity scrub of the currently read storage devices against the previously computed parity scrub to identify storage devices that have errors. Col. 7 Lines 45-50 Coatney discloses picking the rate at which scrubs are performed on the storage device).

As to claim 7 Coatney in combination with Background Art teaches each and every limitation of claim 6.
In addition Coatney teaches wherein determining the set includes, for each PSD of the plurality of PSDs, classifying the PSD as either eligible for scrubbing or not eligible for scrubbing  (Col. 8 Lines 63-67 Coatney discloses a predetermined set of storage devices of a larger set is selected to perform the verify within a certain period of time. Whether a device is selected as predetermined is seen as the eligibility of the PSD. The predetermined set of storage devices are seen as eligible. The not selected predetermined set of storage devices are seen as ineligible).

As to claim 8 Coatney in combination with Background Art teaches each and every limitation of claim 7.
In addition Coatney teaches wherein performing conformal prediction analysis includes calculating, for each PSD of the set of PSDs, a confidence in the classification of the PSD as eligible for scrubbing, wherein the calculated confidence serves as the relative eligibility of the PSD (Col. 6 Lines 40-41 Coatney discloses comparing the parity scrub of the currently read storage devices against the previously computed parity scrub to identify storage devices that have errors. Col. 7 Lines 45-50 Coatney discloses picking the rate at which scrubs are performed on the storage device).

	As to claim 9 Coatney teaches a storage system comprising:
a plurality PSDs (Fig. 1 and Col. 4 Lines 60-67 Coatney discloses storage devices);
and executable logic that implements a method including: 
determining a set of two or more of the plurality of PSDs that are eligible for scrubbing (Col. 7 Lines 40-45 Coatney discloses identifying a set of storage devices to complete verification. Col 6 Lines 31-34 Coatney discloses a verify scrub. The identified set of storage device is seen as PSD’s that are eligible for scrubbing);
determining a relative eligibility for each PSD of the set of PSDs relative to other PSDs of the set (Pg. 6 Lines 6-20 Application Specification discloses the relative eligibility as classification of the PSD’s. Col. 8 Lines 63-67 Coatney discloses a predetermined set of storage devices of a larger set is selected to perform the verify within a certain period of time. Whether a device is selected as predetermined is seen as the determining eligibility of the set of PSDs relative other PSDs. The predetermined set of storage devices are seen as eligible PSD. All the selected PSDs that are part of the predetermined set of eligible devices and seen as relative eligibility since each predetermined device in the set is classified as eligible.  The not selected predetermined set of storage devices are seen as ineligible);
scheduling scrubbing of the set of PSDs, including, for each PSD of the set and scheduling a scrubbing of the PSD based on the relative eligibility of the PSD (Col. 8 Lines 63-67 Coatney discloses a predetermined set of storage devices of a larger set is selected to perform the verify within a certain period of time. Performing the verify within a certain period of time is seen as scheduling scrubbing of the set of PSD’s. The predetermined set is seen as eligible);
Coatney does not explicitly teach but the Background Art discloses and scrubbing the set of PSDs according to the schedule (Col. 1 Lines 35-37 Background Art discloses a scrub that is scheduled to run will run during the predetermined period of time. So therefore any scrub that is scheduled to run for a predetermined time such as 72 hours is expected to execute scrubbing the set of PSD’s for the period of 72 hours.  Scrubbing storage devices for a predetermined period of time is seen as scrubbing the set of PSD’s according to the schedule).
Coatney and Background Art are analogous art because they are in the same field of endeavor, storage device processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the scheduling of scrubbing devices Coatney to include running of scheduled scrubs of Background Art, to allow improve reliability of storage systems. The suggestion/motivation to combine is that it would be obvious to try in order to improve reliability by checking for errors by running scrub operations on sets of PSDs in a timely manner (Col. 1 Lines 29-40 Coatney).

As to claim 10 Coatney in combination with Background Art teaches each and every limitation of claim 9.
In addition Background Art teaches wherein scheduling the scrubbing of the set of PSDs includes, for each PSD of the set, scheduling a frequency of scrubbing of the PSD based on the relative eligibility of the PSD (Col. 1 Lines 30-33 Background Art discloses scheduling scrubbing of storage devices at one or more predetermined times).

As to claim 11 Coatney in combination with Background Art teaches each and every limitation of claim 9.
In addition Background Art teaches wherein the method further comprises: predicting amounts of workload activity on the storage system during future time periods, wherein the scrubbing of the set of PSDs is scheduled based on the predicted amounts of workload activity (Col. 7 Lines 43-50 Coatney discloses predicting the scrubbing rate for the set of storage devices to be completed with the 72 hours).

As to claim 12 Coatney in combination with Background Art teaches each and every limitation of claim 9.
In addition Background Art teaches wherein the method further comprises: ranking the PSDs in an order according to the relative eligibility of the PSDs, wherein the scrubbing of the set of PSDs is based on the order (Col. 6 Lines 50-55 Coatney discloses the scrubbing type of the predetermined storage devices is used to rank the storage devices, because storage devices with certain type of scrubs will perform the scrub type, such as parity scrub will before if both parity scrub and verify scrub are scheduled to run simultaneously).


As to claim 13 Coatney in combination with Background Art teaches each and every limitation of claim 9.
In addition Coatney teaches wherein determining the set includes selecting each PSD of the set based on a similarity between characteristics of the PSD and characteristics of PSDs previously determined to be eligible for scrubbing  (Col. 6 Lines 40-41 Coatney discloses comparing the parity scrub of the currently read storage devices against the previously computed parity scrub to identify storage devices that have errors).

As to claim 14 Coatney in combination with Background Art teaches each and every limitation of claim 13.
In addition Coatney teaches wherein the method further comprises: performing conformal prediction analysis on the plurality of PSDs, which includes determining the set (Col. 6 Lines 40-41 Coatney discloses comparing the parity scrub of the currently read storage devices against the previously computed parity scrub to identify storage devices that have errors. Col. 7 Lines 45-50 Coatney discloses picking the rate at which scrubs are performed on the storage device).

As to claim 15 Coatney in combination with Background Art teaches each and every limitation of claim 14.
In addition Coatney teaches wherein determining the set includes, for each PSD of the plurality of PSDs, classifying the PSD as either eligible for scrubbing or not eligible for scrubbing (Col. 8 Lines 63-67 Coatney discloses a predetermined set of storage devices of a larger set is selected to perform the verify within a certain period of time. Whether a device is selected as predetermined is seen as the eligibility of the PSD. The predetermined set of storage devices are seen as eligible. The not selected predetermined set of storage devices are seen as ineligible).

As to claim 16 Coatney in combination with Background Art teaches each and every limitation of claim 15.
In addition Coatney teaches wherein performing conformal prediction analysis includes calculating, for each PSD of the set of PSDs, a confidence in the classification of the PSD as eligible for scrubbing, wherein the calculated confidence serves as the relative eligibility of the PSD (Col. 6 Lines 40-41 Coatney discloses comparing the parity scrub of the currently read storage devices against the previously computed parity scrub to identify storage devices that have errors. Col. 7 Lines 45-50 Coatney discloses picking the rate at which scrubs are performed on the storage device).

As to claim 17 Coatney teaches for a storage system including a plurality of PSDs, computer-readable media having software stored thereon defining a method of managing scrubbing of PSDs, (Col. 7 Lines 15-20 Coatney discloses the readable media storing software to execute the instructions); the software comprising: 
executable code that determines a set of two or more of the plurality of PSDs that are eligible for scrubbing (Col. 7 Lines 40-45 Coatney discloses identifying a set of storage devices to complete verification. Col 6 Lines 31-34 Coatney discloses a verify scrub. The identified set of storage device is seen as PSD’s that are eligible for scrubbing); 
executable code that determines a relative eligibility for each PSD of the set of PSDs relative to other PSDs of the set (Pg. 6 Lines 6-20 Application Specification discloses the relative eligibility as classification of the PSD’s. Col. 8 Lines 63-67 Coatney discloses a predetermined set of storage devices of a larger set is selected to perform the verify within a certain period of time. Whether a device is selected as predetermined is seen as the determining eligibility of the set of PSDs relative other PSDs. The predetermined set of storage devices are seen as eligible PSD. All the selected PSDs that are part of the predetermined set of eligible devices and seen as relative eligibility since each predetermined device in the set is classified as eligible.  The not selected predetermined set of storage devices are seen as ineligible);
executable code that schedules scrubbing of the set of PSDs, including, for each PSD of the set, scheduling a scrubbing of the PSD based on the relative eligibility of the PSD (Col. 8 Lines 63-67 Coatney discloses a predetermined set of storage devices of a larger set is selected to perform the verify within a certain period of time. Performing the verify within a certain period of time is seen as scheduling scrubbing of the set of PSD’s. The predetermined set is seen as eligible);
Coatney does not explicitly teach but the Background Art discloses and executable code that scrubs the set of PSDs according to the schedule (Col. 1 Lines 35-37 Background Art discloses a scrub that is scheduled to run will run during the predetermined period of time. So therefore any scrub that is scheduled to run for a predetermined time such as 72 hours is expected to execute scrubbing the set of PSD’s for the period of 72 hours.  Srubbing storage devices for a predetermined period of time is seen as scrubbing the set of PSD’s according to the schedule).
Coatney and Background Art are analogous art because they are in the same field of endeavor, storage device processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the scheduling of scrubbing devices Coatney to include running of scheduled scrubs of Background Art, to allow improve reliability of storage systems. The suggestion/motivation to combine is that it would be obvious to try in order to improve reliability by checking for errors by running scrub operations on sets of PSDs in a timely manner (Col. 1 Lines 29-40 Coatney).

As to claim 18 Coatney in combination with Background Art teaches each and every limitation of claim 17.
In addition Background Art teaches wherein the software further comprises: executable code that predicts amounts of workload activity on the storage system during future time periods, wherein the scrubbing of the set of PSDs is scheduled based on the predicted amounts of workload activity (Col. 7 Lines 43-50 Coatney discloses predicting the scrubbing rate for the set of storage devices to be completed with the 72 hours).

As to claim 19 Coatney in combination with Background Art teaches each and every limitation of claim 17.
In addition Background Art teaches wherein the software further comprises: executable code that ranks the PSDs in an order according to the relative eligibility of the PSDs, wherein the scrubbing of the set of PSDs is based on the order (Col. 6 Lines 50-55 Coatney discloses the scrubbing type of the predetermined storage devices is used to rank the storage devices, because storage devices with certain type of scrubs will perform the scrub type, such as parity scrub will before if both parity scrub and verify scrub are scheduled to run simultaneously).


As to claim 20 Coatney in combination with Background Art teaches each and every limitation of claim 17.
In addition Background Art teaches wherein determining the set includes selecting each PSD of the set based on a similarity between characteristics of the PSD and characteristics of PSDs previously determined to be eligible for scrubbing (Col. 6 Lines 40-41 Coatney discloses comparing the parity scrub of the currently read storage devices against the previously computed parity scrub to identify storage devices that have errors).


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  July 27, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159